[Deferred RSU Form]


SEMTECH CORPORATION
2013 LONG-TERM EQUITY INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR STOCK UNIT AWARD CERTIFICATE
THIS AWARD is made this [Date] (the “Award Date”) by Semtech Corporation, a
Delaware corporation (the “Corporation”), to [Legal Name] (the “Director”).
R E C I T A L S
A.    The Corporation has established the Corporation’s 2013 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).
B.    The Plan Administrator has determined that it would be in the best
interests of the Corporation and its stockholders to grant the restricted stock
unit award (the “Award”) described in this Award Certificate to the Director as
compensation, as an inducement to remain in the service of the Corporation, and
to further align the Director’s interests with those of the Corporation’s
stockholders.
NOW, THEREFORE, this Award is made on the following terms and conditions:
1.Definitions and Incorporation. Capitalized terms used in this Award
Certificate and not otherwise defined herein shall have the meanings given to
such terms in the Plan. The Plan is hereby incorporated in and made a part of
this Award Certificate as if fully set forth herein.
2.    Award of Stock Units. Pursuant to the Plan, the Corporation hereby awards
to the Director as of the date hereof an Award with respect to [Amount] stock
units (subject to adjustment in accordance with Section 7 of the Plan) (the
“Stock Units”), which Stock Units are restricted and subject to forfeiture on
the terms and conditions hereinafter set forth. As used herein, the term “Stock
Unit” shall mean a non-voting unit of measurement which is deemed solely for
purposes of calculating the amount of payment under the Plan and this Award
Certificate to be equivalent to one outstanding share of the Common Stock
(subject to adjustment in accordance with Section 7 of the Plan). The Stock
Units shall be used solely as a device for the determination of the payment to
eventually be paid to the Director if such Stock Units vest pursuant to Sections
4, 6 or 7 hereof. The Stock Units shall not be treated as property or as a trust
fund of any kind. The Director acknowledges that the Plan Administrator may use
a broker or other third party to facilitate its restricted stock unit award
recordkeeping and agrees to comply with any administrative rules and procedures
regarding restricted stock unit awards as may be in place from time to time. The
Director acknowledges and agrees that the Corporation may require that any
Common Stock received under the Award be deposited in a brokerage account (in
the name of the Director) with a broker designated by the Corporation, and the
Director agrees to take such reasonable steps as the Corporation may require to
open and maintain such an account.
3.    Rights as a Shareholder; Dividends and Voting.
(a)    Limitations on Rights Associated with Stock Units. The Director shall
have no rights as a shareholder of the Corporation, no dividend rights (except
as expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying such Stock Units.
(b)    Dividend Equivalent Rights Distributions. In the event that the
Corporation pays an ordinary cash dividend on its Common Stock and the related
dividend payment record date occurs at any time after the Award Date and before
all of the Stock Units subject to the Award have either been paid pursuant to
Section 5 or terminated pursuant to Section 6, the Corporation shall credit the
Director as of such record date with an additional number of Stock Units equal
to (i) the per-share cash dividend paid by the Corporation on its Common Stock
with respect to such record date, multiplied by (ii) the total number of
outstanding and unpaid Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 7.1 of the Plan and/or Section 12 hereof) subject to the Award as of
such record date, divided by (iii) the fair market value of a share of Common
Stock


1
 

--------------------------------------------------------------------------------

[Deferred RSU Form]


(as determined under the Plan) on such record date. Any Stock Units credited
pursuant to the foregoing provisions of this Section 3(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Stock Units to which they relate. No crediting of Stock Units shall be
made pursuant to this Section 3(b) with respect to any Stock Units which, as of
such record date, have either been paid pursuant to Section 5 or terminated
pursuant to Section 6.
4.    Vesting. Subject to Sections 6 and 7 below, the Award shall vest and
become nonforfeitable with respect to one hundred percent (100%) of the total
number of Stock Units (subject to adjustment under Section 7.1 of the Plan) on
the earlier of (i) the one-year anniversary of the Award Date and (ii) the date
immediately preceding the date of the first annual meeting of the Corporation’s
stockholders that occurs in the Corporation’s fiscal year immediately following
the fiscal year in which the Award Date occurs (the earlier to occur of such
dates, the “Vesting Date”).
5.    Timing and Manner of Payment of Stock Units. Subject to Sections 6, 7 and
8 below, upon or as soon as practicable following (and in all events within two
and one-half months after) the Director’s Separation From Service (as defined
below and also referred to as the “Payment Date”), the Corporation shall make a
cash payment to the Director with respect to the number of Stock Units subject
to the Award that had vested (including any Stock Units that become vested in
the circumstances pursuant to Sections 6 or 7) as of the Payment Date; provided,
however, that the Corporation reserves the right to settle any Stock Units
credited as dividend equivalents pursuant to Section 3(b) by cash payment. For
purposes hereof, the Director’s “Separation From Service” shall mean a
“separation from service” within the meaning of Section 409A of the Code (and
the published guidance and regulations promulgated thereunder) (which,
generally, will be when the Director ceases to be a member of the Board). The
amount of the cash payment described in the first sentence of this Section 5 as
to a Stock Unit shall equal the per-share closing price of a share of Common
Stock on the Payment Date. The Corporation’s obligation to make payment with
respect to vested Stock Units is subject to the condition precedent that the
Director or other person entitled under the Plan to receive payment with respect
to the vested Stock Units deliver to the Corporation any representations or
other documents or assurances required pursuant to Section 8.1 of the Plan. The
Director shall have no further rights with respect to any Stock Units that are
paid pursuant to this Section 5 or that terminate pursuant to Section 6(b).
6.    Effect of Termination of Service.
(a)    Death or Disability. Notwithstanding anything to the contrary herein or
in the Plan, in the event that the Director’s Separation From Service occurs
prior to the Vesting Date as a result of the death or Disability (as defined
below) of the Director, the Director’s outstanding Stock Units (to the extent
not then otherwise vested) shall be fully vested on the date of the Director’s
Separation From Service. For purposes of this Award Certificate, “Disability”
means a “total and permanent disability” within the meaning of Section 22(e)(3)
of the Code or as otherwise determined by the Plan Administrator.
(b)    Other Terminations of Service. Notwithstanding anything to the contrary
herein or in the Plan, in the event that the Director’s Separation From Service
occurs prior to the Vesting Date as a result of any circumstances other than the
Director’s death or Disability, then a number of Stock Units subject to the
Award (to the extent not then otherwise vested) shall become vested on the
Separation From Service equal to (i) the total number of Stock Units subject to
the Award, multiplied by (ii) a fraction (not greater than one), the numerator
of which is the number of calendar days in the period beginning with the Award
Date through and including the date of the Director’s Separation From Service,
and the denominator of which is the number of calendar days in the period
beginning with Award Date through and including the first July 1 that occurs
after the Award Date. Any Stock Units subject to the Award that are not vested
on the Director’s Separation From Service (after giving offset to any
accelerated vesting required by this Section 6) shall terminate on such
Separation From Service, regardless of the reason for such Separation From
Service.
(c)    Termination of Stock Units. If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the date of the applicable Separation From Service without payment of any
consideration by the Corporation and without any other action by the Director,
or the Director’s beneficiary or personal representative, as the case may be.


2
 

--------------------------------------------------------------------------------

[Deferred RSU Form]


7.    Effect of Change in Control. Notwithstanding any other provision to the
contrary contained herein, subject to the provisions of Section 7 of the Plan,
in the event of a Change in Control (as defined below), any outstanding Stock
Units shall automatically become fully vested as of (or, to the extent necessary
to give effect to the acceleration, immediately prior to) the date of the Change
in Control without any further action on the part of the Board, the stockholders
or the Plan Administrator. For purposes hereof, a “Change in Control” shall mean
(i) a merger or consolidation in which the stockholders of the Corporation
immediately prior to such merger or consolidation do not hold, immediately after
such merger or consolidation, more than 50% of the combined voting power of the
surviving or acquiring entity (or parent corporation thereof), or (ii) any
person shall become the beneficial owner of over 50% of the Corporation’s
outstanding Common Stock or the combined voting power of the Corporation’s then
outstanding voting securities entitled to vote generally, or become a
controlling person as defined in Rule 405 promulgated under the Securities Act.
8.    Section 409A. Notwithstanding anything to the contrary herein or in the
Plan, if the Director is a “specified employee” within the meaning of Section
409A of the Code, and, as a result of that status, any portion of the payments
hereunder would otherwise be subject to taxation pursuant to Section 409A of the
Code, the Director shall not be entitled to any payments upon a Separation From
Service until the earlier of (i) the date which is six (6) months after his or
her Separation From Service for any reason other than death, or (ii) the date of
the Director’s death; provided that the first such payment thereafter shall
include all amounts that would have been paid earlier but for such six (6) month
delay.
9.    Non-Transferability of Award. This Award is personal and, prior to the
time they have become vested pursuant to Sections 4, 6 or 7 hereof or Section 7
of the Plan, neither the Stock Units nor any rights hereunder may be
transferred, assigned, pledged or hypothecated by the Director in any way
(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution (or a transfer not for value to a family trust
established by the Director for the benefit of his or her family members,
provided that the Director is a trustee of such trust and such trust remains
revocable by the Director for his or her life), nor shall any such rights be
subject to execution, attachment or similar process; provided, however that such
restrictions shall not apply to transfers to the Corporation. Except as
otherwise provided herein, any attempted alienation, assignment, pledge,
hypothecation, attachment, execution or similar process, whether voluntary or
involuntary, with respect to all or any part of the Director’s unvested rights
under this Award, shall be null and void.
10.    No Right to Continued Service. The vesting schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under the
Award. Nothing contained in the Plan or the Award constitutes a continued
service commitment by the Corporation, confers upon the Director any right to
remain in service to the Corporation, interferes with the right of the
Corporation at any time to terminate such service, or affects the right of the
Corporation to increase or decrease the Director’s other compensation.
11.    Tax Consequences.
(a)    Tax Consultation. The Director may suffer adverse tax consequences as a
result of his or her acquisition or disposition of the Stock Units.  The
Director will be solely responsible for satisfaction of any taxes that may arise
(including taxes arising under Section 409A of the Code) with respect to the
Award.  The Corporation shall not have any obligation whatsoever to pay such
taxes.  The Corporation has not and will not provide any tax advice to the
Director.  The Director should consult with his or her own personal tax advisors
to the extent he or she deems advisable in connection with the acquisition or
disposition of the Stock Units.
(b)    Withholding. Upon or in connection with the distribution of cash in
respect of the Stock Units, the Corporation shall deduct from such distribution
the amount of any taxes which the Corporation may be required to withhold with
respect to such distribution. The Director agrees to take any further actions
and execute any additional documents as may be necessary to effectuate the
provisions of this Section 11.
12.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Plan Administrator shall make adjustments in


3
 

--------------------------------------------------------------------------------

[Deferred RSU Form]


accordance with such section in the number of Stock Units then outstanding and
the number and kind of securities that may be issued in respect of the Award. No
such adjustment shall be made with respect to any ordinary cash dividend for
which dividend equivalents are credited pursuant to Section 3(b).
13.    Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.
14.    Binding Effect. This Award Certificate shall extend to, be binding upon
and inure to the benefit of the Director and the Director’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Section 9 with respect to the transfer of this Award
Certificate or any rights hereunder or of the Stock Units), and upon the
Corporation and its successors and assigns, regardless of any change in the
business structure of the Corporation, be it through spin-off, merger, sale of
stock, sale of assets or any other transaction.
15.    Notices. Any notice to the Corporation contemplated by this Award
Certificate shall be in writing and addressed to it in care of its Corporate
Secretary; and any notice to the Director shall be addressed to him or her at
the address on file with the Corporation on the date hereof or at such other
address as he or she may hereafter designate in writing.
16.    Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Corporation and the Director
with regard to the subject matter of this Award Certificate.  They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.
17.    Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.
18.    Interpretation. The interpretation, construction, performance and
enforcement of the terms and conditions of this Award Certificate and the Plan
shall lie within the sole discretion of the Plan Administrator, and the Plan
Administrator’s determinations shall be conclusive and binding on all interested
persons.
19.    Choice of Law; Arbitration. This Award Certificate shall be governed by,
and construed in accordance with, the laws of the State of California
(disregarding any choice-of-law provisions).  Any dispute or disagreement
regarding the Director’s rights under this Award Certificate shall be settled
solely by binding arbitration in accordance with applicable rules of the
American Arbitration Association.
20.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code. 
This Award Certificate shall be construed and interpreted consistent with that
intent.
        
 
 
 
SEMTECH CORPORATION
a Delaware corporation
 
 
By:
 
 
 
 
[Name]



4
 